658 F.3d 953 (2011)
KARUK TRIBE OF CALIFORNIA, Plaintiff-Appellant,
v.
UNITED STATES FOREST SERVICE; Margaret Boland, Defendants-Appellees,
The New 49'ers, Inc.; Raymond W. Koons, Defendants-Intervenors-Appellees.
No. 05-16801.
United States Court of Appeals, Ninth Circuit.
September 12, 2011.
Roger Flynn, Jeffrey Charles Parsons, Senior, Western Mining Action Project, Lyons, CO, Lynne Saxton, Environmental Law Foundation, James R. Wheaton, Public Interest Law Office, Oakland, CA, for Plaintiff-Appellant.
Barclay T. Samford, Esquire, U.S. Department of Justice, Denver, CO, Lane N. McFadden, Esquire, Brian C. Toth, U.S. Department of Justice, Washington, DC, Charles Michael Oconnor, Esquire, Assistant U.S. Attorney, Office of the U.S. Attorney, San Francisco, CA, for Defendants-Appellees.
James L. Buchal, Murphy & Buchal, LLP, Portland, OR, R. Dabney Eastham, Esquire, Ladas & Parry LLP, Los Angeles, CA, for Defendants-Intervenors-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel *954 opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Judge RAWLINSON did not participate in the deliberations or vote in this case.